The parties on appeal appear in the reverse order to that in the district court and will be referred to as they appeared there.
The plaintiff brought an action against the defendant for divorce and an equitable division of their property. The defendant filed an answer and cross-petition. After an exhaustive hearing by the court, the court granted the plaintiff a divorce on the ground that the defendant had been guilty of gross neglect of duty towards the plaintiff, and in its judgment gave to each of the parties certain real and personal property.
These parties have lived together as husband and wife for nearly 30 years. It appears that during most of this time their marriage relation was unhappy and in later years differences became irreconcilable and their status settled into one of intense hatred. They accumulated property of a probable value of $25,000.
We think the trial court made as near an equitable division of property as the conditions and circumstances of the case would permit.
The findings of the court below are not against the clear weight of the evidence on any of the issues therein submitted, and its judgment is affirmed.
CLARK, V. C. J., and RILEY, CULLISON, SWINDALL, ANDREWS, McNEILL, and KORNEGAY, JJ., concur. HEFNER, J., absent. *Page 14